Citation Nr: 0823192	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-24 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for psoriasis of the 
scalp, chest, and private organ.

2. Entitlement to service connection for polyarthritis 
(including psoriatic arthritis) involving the hands, knees, 
ankles, feet, and back.

3. Whether new and material evidence had been received to 
reopen the claim for service connection for essential 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Indianapolis, Indiana, which denied all issues addressed 
herein.  In an October 2006 Board decision, the issues of 
entitlement to service connection for psoriasis and 
polyarthritis were reopened, and all three issues on appeal 
were remanded for further development, and now return again 
before the Board.

The issues of service connection for polyarthritis and 
psoriasis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated August 2002, the RO denied service 
connection for essential hypertension.  The veteran did not 
timely perfect an appeal of this decision.

2.  The evidence received since the unappealed August 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
essential hypertension.


CONCLUSIONS OF LAW

1.  The August 2002 decision of the RO, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

2.  The evidence received since the August 2002 RO decision, 
which denied service connection for hypertension, is not new 
and material and the claim for service connection for 
hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in November 2002, November 2004, and October 
2006.  These letters informed the veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the veteran should 
provide.  Therefore, the Board finds that any notice errors 
did not affect the essential fairness of this adjudication, 
and that it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  The veteran was 
also specifically informed of the law as it pertains to 
effective dates by the October 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

Historically, the Board notes that the veteran's claim of 
entitlement to service connection for hypertension has been 
denied several times, the last final denial being in August 
2002.  The veteran's claim of entitlement to service 
connection for hypertension was denied at that time because, 
while the veteran did have a diagnosis of hypertension, and 
while a statement was of record from the veteran's treating 
physician which indicated that the veteran's hypertension was 
related to service, that statement was found to be 
duplicative of evidence already submitted, and to be 
inconsistent with the evidence of record.  The veteran did 
not appeal this decision, therefore, it is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

Since this decision is final, the veteran's current claim of 
entitlement to service connection for hypertension may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for hypertension.  In this regard, the 
Board notes that all newly submitted evidence is either 
irrelevant to the issue of service connection for 
hypertension, or duplicative of evidence already received.  
The newly received evidence does show that the veteran 
continues to undergo treatment for his hypertension; however, 
the veteran's claim was previously denied not because there 
was no evidence of record showing that the veteran had a 
diagnosis of hypertension, but because the preponderance of 
the evidence of record indicated that his hypertension was 
not related to service.  While the physician who previously 
offered an opinion as to the etiology of the veteran's 
hypertension apparently continues to treat the veteran, he 
has offered no new opinion or reasons or bases supporting his 
previous opinion, which was already considered in the 
previous final denial in August 2002, that the veteran's 
hypertension was related to service.

Thus, as the veteran's claim was previously denied because 
the preponderance of the evidence of record showed that the 
veteran's hypertension was not related to service, and as no 
new evidence has been presented linking the veteran's current 
hypertension to service, the Board finds that new and 
material evidence has not been submitted sufficient to reopen 
the veteran's claim of entitlement to service connection for 
hypertension.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for hypertension is denied.


REMAND

As to the issues of service connection for psoriasis and 
polyarthritis, the Board notes that these issues were 
remanded for further development by an October 2006 Board 
decision.  At that time, it was requested that the veteran be 
scheduled for a VA examination for both of these 
disabilities.  That request specifically indicated that the 
examiner should review the veteran's claims file in 
conjunction with that examination.

The examination report, dated March 2007, specifically 
indicates that attempts were made to obtain the veteran's 
claims file, but they were unsuccessful, and the examination 
was conducted without a review of the veteran's claims file.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, these 
issues must be returned to the RO for the veteran to be 
scheduled for a further VA examination, for which the 
veteran's claim file is reviewed.

The Board also points out that the veteran and his 
representative have indicated in several statements that they 
felt this examination was inadequate, and for that reason as 
well, the Board will return these issues for a more thorough 
examination.

The Board regrets the additional delay in adjudication of the 
veteran's claims that a further remand will entail; however 
it is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be scheduled for a 
medical examination to determine the 
nature and etiology of: (i) any psoriasis 
disorder found to be present and (ii) any 
polyarthritis disorder (including 
psoriatic arthritis) involving hands, 
knees, ankles, feet, and back found to be 
present.  The claims file should be 
provided to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to review the 
appropriate records in the file to assist 
with providing an opinion.  Following a 
review of all of the relevant medical 
records in the claims file, obtaining a 
history from the veteran, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is requested to 
opine on the following issues: (1) whether 
the veteran has a psoriasis disability 
and, if so, whether it is at least as 
likely as not that such disability was 
incurred or aggravated during service 
(including as a result of exposure to 
herbicides); and (2) whether the veteran 
has a polyarthritis disability (including 
psoriatic arthritis) involving hands, 
knees, ankles, feet, and back and, if so, 
whether it is at least as likely as not 
that such disability was incurred or 
aggravated during service (including as a 
result of exposure to herbicides).  In 
offering his opinion, the examiner should 
specifically comment on the September 2002 
opinion of a VA examiner who indicated 
that in his opinion, the veteran's 
polyarthritis and psoriasis are related to 
the veteran's herbicide exposure in 
service.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate. 
The clinician is also requested to provide 
a rationale for any opinion expressed.

2. Thereafter, the AMC should readjudicate 
the claims of service connection for 
psoriasis, scalp, chest, and private 
organ, and polyarthritis (including 
psoriatic arthritis) involving hands, 
knees, ankles, feet, and back.  If any 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


